        Case 2:18-cv-01335-NR Document 310 Filed 07/21/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
NVR, INC.,                                 )
                                           )
                                           )   2:18-cv-1335-NR
              Plaintiff,                   )
                                           )
       v.                                  )
                                           )
MAJESTIC HILLS, L.L.C., et al.,            )
                                           )
                                           )
              Defendants.                  )

                             MEMORANDUM ORDER
      Defendant-debtor 1 Majestic Hills, LLC presently moves for reconsideration of

the Court’s June 8, 2021, Order, which granted Plaintiff NVR, Inc’s motion to strike

and declined to refer this case as against any non-debtors to bankruptcy court. ECF

299. Majestic Hills now argues that NVR does not have statutory authority to pursue

its claims against the non-debtor Defendants because the claims are the property of

Majestic Hills’s bankruptcy estate. Majestic Hills alternatively seeks clarification as

to which claims are proceeding in this case, and requests a stay as to those claims. 2




1 As the Court previously discussed (ECF 293), Majestic Hills filed a voluntary
petition for bankruptcy in the Western District of Pennsylvania while this case was
pending.

2The Court informed the parties that it “presumes that all non-NVR parties in this
case are joining in on the Motion for Reconsideration, unless a party files a notice by
6/25/2021 to opt out of the motion.” ECF 301. No party opted out. Therefore, all
Defendants—as well as the Official Committee of Unsecured Creditors of Majestic
Hills, LLC, who filed a reply brief in support of Majestic Hills’s motion—join in
Majestic Hills’s motion for reconsideration.
         Case 2:18-cv-01335-NR Document 310 Filed 07/21/21 Page 2 of 6




After careful consideration, 3 the Court denies Majestic Hill’s motion and declines to

stay this case.

       As to the request for reconsideration, Majestic Hills has not met its burden.

See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (stating that a party

moving for reconsideration must show either “(1) an intervening change in controlling

law; (2) the availability of new evidence; or (3) the need to correct clear error of law

or prevent manifest injustice” (citation omitted)). Majestic Hills points to neither any

intervening change in controlling law nor any new evidence. See ECF 300; ECF 308.

Majestic Hills instead argues that reconsideration is warranted because it has shown

a clear error of law and manifest injustice, as NVR’s claims are, in bankruptcy

parlance, “general” claims that are the property of Majestic Hills’s bankruptcy estate,

and thus must be brought by the estate. E.g., ECF 300, pp. 7-10; ECF 308, p. 2; see

also In re Emoral, Inc., 740 F.3d 875, 879 (3d Cir. 2014) (“In order for a cause of action

to be considered property of the estate, the claim must be a general one, with no

particularized injury arising from it. On the other hand, if the claim is specific to the

creditor, it is a ‘personal’ one and is a legal or equitable interest only of the creditor.

. . . A cause of action that is ‘property of the estate’ is properly pursued by the

bankruptcy trustee[.]” (cleaned up)).

       Majestic Hills’s argument fails for the following three reasons. First, the Court

finds that denial of Majestic Hills’s motion is appropriate because Majestic Hills did

not previously present this new argument when it had the opportunity to do so in its

original submissions—including its briefs, oral argument, and post-argument brief—

opposing NVR’s motion to strike and requesting a referral of this case to the

bankruptcy court. Majestic Hills only raised this argument after the Court granted

3NVR filed an opposition brief to Majestic Hills’s motion. ECF 305. Majestic Hills
and the Official Committee of Unsecured Creditors of Majestic Hills each filed a reply
brief in support of the motion. ECF 306; ECF 308. The Court considered all of these
submissions.
                                           -2-
        Case 2:18-cv-01335-NR Document 310 Filed 07/21/21 Page 3 of 6




NVR’s motion to strike and declined to refer this case to the bankruptcy court;

reconsideration is not meant to be a “second bite at the apple.” See, e.g., Prusky v.

Prudential Ins. Co. of Am., 44 F. App’x 545, 548, n.1 (3d Cir. 2002) (“The purpose of a

motion for reconsideration . . . is not to allow a party to simply change theories and

try again, thus giving them a second bite at the apple.” (cleaned up)); Chinniah v.

East Pennsboro Township, No. 08-1330, 2012 WL 3043024, at *1 (M.D. Pa. July 25,

2012) (“[A motion for reconsideration] may not be used as a means to reargue

unsuccessful theories, or argue new facts or issues that were not presented to the

court in the context of the matter previously decided.”).

      Second, even if reconsideration were appropriate, by its own concession,

Majestic Hills acknowledges that this Court isn’t the one to decide whether NVR’s

claims are “general,” and thus property of the bankruptcy estate, or not. Somewhat

inconsistently, Majestic Hills argues that the Court should have “consider[ed] the fact

that NVR’s claims against [Defendants] are general, derivative claims and, thus

property of the bankruptcy estate that have not been abandoned, and which NVR

does not have the statutory standing to pursue.” ECF 300, pp. 1-2. But Majestic Hills

then asserts that “[t]he issue of what is property of the estate is not for this Court to

decide. Rather, the Bankruptcy Court has exclusive jurisdiction to determine whether

property is considered property of the bankruptcy estate.” ECF 308, p. 3. Thus, if

Majestic Hills is correct on this latter point, its remedy is to seek clarification from

the bankruptcy court as to a determination of what property is in its estate. 4 See,


4 The one arguable area of dispute likely concerns the “alter ego” claims NVR brings
against the DeNardo-Defendants. That is, NVR has brought some claims against the
DeNardos, acting as alter egos of Majestic Hills. The bankruptcy court could find
that those claims are property of the Majestic Hills estate. But that’s no reason to
stay this entire case and further delay NVR’s non-alter-ego claims against the
DeNardos and the other Defendants. See In re Unique Ventures Grp., LLC, 612 B.R.
667, 679-80 (Bankr. W.D. Pa. 2020) (“[T]here is a split in authority as to whether a
bankruptcy trustee may pursue an alter ego claim under [11 U.S.C. §] 541.”).
                                          -3-
        Case 2:18-cv-01335-NR Document 310 Filed 07/21/21 Page 4 of 6




e.g., In re AGR Premier Consulting, Inc., 550 F. App’x 115, 122 (3d Cir. 2014) (“[A]

determination of what is property of the estate . . . is precisely the type of proceeding

over which the bankruptcy court has exclusive jurisdiction.” (cleaned up)); In re Touch

Am. Holdings, Inc., 401 B.R. 107, 117 (Bankr. D. Del. 2009) (“Various courts have

concluded that matters requiring a declaration of whether certain property comes

within the definition of ‘property of the estate’ as set forth in Bankruptcy Code § 541

are core proceedings [and collecting cases].”).

      Third,   even    considering   the    merits   of   Majestic   Hills’s   argument,

reconsideration is not warranted because Majestic Hills has not sufficiently shown

that NVR’s claims are “general,” rather than “personal,” claims so as to warrant the

Court’s reconsideration of its previous order. That is, contrary to Majestic Hills’s

arguments, the Court cannot say on the present record that NVR’s claims against the

non-debtors are “based on facts generally available to any creditor,” nor that NVR’s

“recovery would serve to increase the pool of assets available to all creditors,” as to

render NVR’s claims “general” ones. In re Wilton Armetale, Inc., 968 F.3d 273, 283

(3d Cir. 2020) (emphasis added) (cleaned up); see also In re Emoral, Inc., 740 F.3d at

879 (“[A] claim is a general one, with no particularized injury arising from it . . . if

that claim could be brought by any creditor of the debtor[.]” (emphasis added)

(cleaned up)). Rather, NVR’s claims appear available to it alone, or a few other

uniquely injured parties at most; the claims do not appear to be available to any and

all possible creditors. See In re Wilton, 968 F.3d at 283 (“That [Artesanias’s] harm

might be worse in degree than that suffered by other creditors does not change the

fact that all the creditors’ injuries from the plundering are the same in kind. Because

Artesanias’s claims depend on harm suffered directly by [debtor] and only indirectly




                                           -4-
          Case 2:18-cv-01335-NR Document 310 Filed 07/21/21 Page 5 of 6




by Artesanias, its theory of recovery is not personal, but derivative of harm to the

estate.”).

        At bottom, Majestic Hills has failed to show that reconsideration is warranted.

        Turning next to Majestic Hills’s request for clarification and for a stay, the

Court clarifies as follows. As stated in the original memorandum order, all claims

against Majestic Hills in this case, regardless of who brings them, are stayed

pursuant to the Bankruptcy Code’s automatic stay. 11 U.S.C. § 362; ECF 293, p. 9.

And all claims asserted by Majestic Hills in this case, regardless of who Majestic Hills

brings such claims against, are likewise effectively severed from this case, as Majestic

Hills’s claims are now presumably part of the bankruptcy estate. See Bd. of Trustees

of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 169 (3d Cir.

2002) (“The Bankruptcy Code defines the ‘estate’ as ‘all legal or equitable interests of

the debtor in property as of the commencement of the case,’ . . . as well as ‘any interest

in property that the estate acquires after the commencement of the case.’ . . . This

definition is given broad application and includes ‘all kinds of property, including

causes of action.’” (cleaned up)).     Thus, because of Majestic Hills’s petition for

bankruptcy, Majestic Hills is effectively severed from, and no longer a party in, this

case.

        Discovery will thus proceed in this case as if Majestic Hills is a non-party. See

Constitution Banks v. Tubbs, 68 F.3d 685, 691-92 (3d Cir. 1995) (“Once a stay is in

effect, . . . the parties themselves cannot validly undertake any judicial action

material to the claim against the debtor.” (cleaned up)). As such, Majestic Hills may




                                           -5-
          Case 2:18-cv-01335-NR Document 310 Filed 07/21/21 Page 6 of 6




not affirmatively participate in discovery, and any discovery needed from Majestic

Hills must be requested and produced as third-party discovery. 5

      Finally, the Court declines to stay this case pending additional developments

in the bankruptcy proceeding. In light of how long this case has been pending, and

the discussion above, the Court finds that a stay is unwarranted and declines to stay

this case pursuant to its discretion.

      For these reasons, Majestic Hills’s Motion for Reconsideration (ECF 299) is

DENIED. The Court otherwise clarifies its previous June 8, 2021, Order as outlined

herein. A corresponding case management order setting discovery deadlines will

follow.




DATE: July 21, 2021                             BY THE COURT:
                                                /s/ J. Nicholas Ranjan
                                                United States District Judge




5 Majestic Hills is certainly free to seek relief from the bankruptcy court as to the
scope or effect of the automatic stay if it wishes to participate in this case. But short
of that, this Court will not order Majestic Hills to participate in this case due to the
operation of the automatic stay and the fact that its claims are now in the hands of
the bankruptcy estate.
                                          -6-
